United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1117
Issued: December 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 5, 2011 appellant, through her representative, filed a timely appeal from the
January 18, 2011 merit decision of the Office of Workers’ Compensation Programs, which
denied compensation after March 28, 2008. Pursuant to the Federal Employees’ Compensation
Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s medical condition or wage loss after March 28, 2008
was causally related to the June 11, 2003 work injury.
FACTUAL HISTORY
In the prior appeal,2 the Board found that OWCP properly terminated compensation for
appellant’s June 11, 2003 left shoulder and cervical muscle strain. The Board also found that
appellant did not meet her burden to establish that she had a residual medical condition or
1

5 U.S.C. § 8101 et seq.

2

Docket No. 09-646 (issued October 6, 2009).

disability causally related to the June 11, 2003 work injury. The facts of this case as set out in
the Board’s prior decision are hereby incorporated by reference.3
Appellant requested reconsideration. She argued that when OWCP terminated her
compensation, the accepted conditions included neck sprain, left shoulder and arm sprain,
thoracic sprain, lumbar sprain and cervical intervertebral disc disorder with myelopathy.
Appellant argued that OWCP did not meet its burden to terminate compensation for the thoracic
and lumbar sprains or the cervical disc disorder. She further argued that the weight of the
medical evidence established ongoing compensable disability related to the June 11, 2003 work
injury. Appellant added that pain is compensable.
On October 5, 2010 Dr. Patrick N. Rhoades, appellant’s physiatrist and a specialist in
pain medicine, stated that appellant’s pain was due to her industrial injury and that any pain from
her cancer was long since gone. Current diagnoses included lumbago, myofascial pain
syndrome, cervical pain and sciatica. Previous imaging studies, he noted, showed significant
findings for degenerative disc disease.
Dr. Rhoades stated that appellant’s chronic cervical pain, chronic myofascial pain
syndrome and chronic shoulder pain were all due to the June 2003 employment incident. He
explained that a strain does not last for an extended period of time; it recovers unless there was
further damage done. Dr. Rhoades thought that even in 2003, when she was hit by a cage,
appellant began to develop myofascial pain syndrome and possibly some facet arthropathy at the
cervical spine. He stated that the myofascial pain continued since that time and increased due to
muscle imbalances and reinjury. Dr. Rhoades stated that it would radiate down to the shoulder.
Dr. Rhoades explained that shoulder strain is a pretty inexact diagnosis. He thought
appellant had myofascial pain and possibly an injury to a tendon or ligament that progressed due
to arthritis or prolonged irritation due to work “etc.” “I believe that June 2003 strain injuries to
her neck and left shoulder caused her condition then and what it has progressed to now.”
Specifically, Dr. Rhoades believed that the neck, shoulder and upper back pain were all caused
by probable damage to the facet joints and myofascial pain syndrome.
Dr. Rhoades added that he thought appellant’s hypertension was caused by her industrial
injury, as patients with chronic low back pain have increased incidences and significance of
hypertension. He thought pain aggravated her hypertension.
In a decision dated January 18, 2011, OWCP reviewed the merits of appellant’s case and
denied modification of its prior decision. Although there were a few instances in the case record
identifying other diagnoses as accepted work injuries, it found that it had accepted only
shoulder/arm strain and neck strain as work related. OWCP determined that appellant did not
submit rationalized medical evidence showing how other conditions were caused by the accepted
injury. It found that Dr. Rhoades’ opinion had little weight because he based it on an inaccurate
history of injury.4 OWCP further found that the weight of the medical evidence supported that
3

On June 11, 2003 appellant, a casual clerk, sustained an injury in the performance of duty when she used her left
arm to push against some carts (cages on wheels) to prevent them from falling on her. On July 25, 2003 OWCP
notified her that it accepted her claim for left shoulder/arm strain and cervical strain.
4

Dr. Rhoades reported on July 20, 2004 that appellant was working inside a cage in June 2003 when a forklift ran
into the cage, crushing her inside the cage and mail fell on top of her.

2

appellant’s persistent complaints had always been disproportionate to her objective findings and
had escalated significantly after she quit work.
On appeal, appellant’s representative argues that all conditions included in the
November 2005 statement of accepted facts were accepted conditions and that OWCP abused its
discretion when it terminated appellant’s compensation as if the November 2005 statement of
accepted facts did not exist. She cites to a case in which the Board found that OWCP improperly
removed an accepted condition from the statement of accepted facts. Appellant’s representative
argues that OWCP has the burden of proof, which remains unsatisfied.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.5 When OWCP meets its burden of proof to
justify the termination of compensation benefits, the burden switches to the claimant to establish
that any subsequent medical condition or disability is causally related to the accepted
employment injury.6
Causal relationship is a medical issue,7 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,8 must be one of reasonable medical certainty9
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.10
ANALYSIS
The decisions and orders of the Board are final as to the subject matter appealed, and
such decisions and orders are not subject to review, except by the Board. The decisions and
orders of the Board will be final upon the expiration of 30 days from the date of issuance unless
the Board has fixed a different period of time therein.11
In its October 6, 2009 decision and order, the Board affirmed the termination of
appellant’s compensation. The Board found that OWCP met its burden of proof to justify the
5

5 U.S.C. § 8102(a).

6

Maurice E. King, 6 ECAB 35 (1953).

7

Mary J. Briggs, 37 ECAB 578 (1986).

8

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

9

See Morris Scanlon, 11 ECAB 384, 385 (1960).

10

See William E. Enright, 31 ECAB 426, 430 (1980).

11

20 C.F.R. § 501.6(d).

3

termination. The Board explained that the burden of proof switched to appellant to establish that
any subsequent medical condition or disability was causally related to the June 11, 2003 work
incident. The Board found that appellant did not meet her burden.
The Board’s October 6, 2009 decision and order is final and is not subject to review.
Whether OWCP met its burden of proof to justify the termination of appellant’s compensation is
decided. The Board will not readjudicate that issue. The issue presented by OWCP’s
January 18, 2011 merit decision is whether appellant has met her burden to establish that any
subsequent medical condition or disability was causally related to the June 11, 2003 work injury.
OWCP accepted appellant’s claim for left shoulder/arm strain and cervical strain.
Dr. Rhoades tried to explain that a strain does not last for an extended period of time. It
recovers, unless there was further damage done, and it was his opinion that further damage
included myofascial pain syndrome and possibly some facet arthropathy at the cervical spine.
Dr. Rhoades did not explain how this happened, physiologically or biomechanically, or what
objective evidence led him to this conclusion. Although his opinion is generally supportive of
appellant’s claim, the Board finds his opinion speculative and of diminished probative value. A
medical opinion need not reduce the cause of a disease or condition to an absolute medical
certainty, but neither can it be speculative.12
Dr. Rhoades speculated further when he explained that shoulder strain is a pretty inexact
diagnosis and that he thought appellant had myofascial pain and possibly an injury to a tendon or
ligament that progressed due either to arthritis or prolonged irritation due to work. He believed
appellant’s neck, shoulder and upper back pain were all caused by probable damage to the facet
joints and myofascial pain syndrome, but again did not explain what evidence there was that the
work incident on June 11, 2003 damaged appellant’s facet joints or injured a tendon or ligament
that progressed due either to arthritis or prolonged irritation at work. At best, Dr. Rhoades
posited a possibility, a scenario that could connect appellant’s present condition to what
happened on June 11, 2003. But because he offered insufficient reasons for causation, his
conclusion must be regarded as speculative.
Dr. Rhoades also found that what happened on June 11, 2003 aggravated appellant’s
hypertension because, apparently, patients with chronic low back pain have increased incidences
and significance of hypertension. If that is true as a general observation, he did not make the
case that this is what happened to appellant. Like Dr. Rhoades’ conclusion about damage to
facet joints and injury to a tendon or ligament that progressed, he did not ground his theory in the
established facts of appellant’s case. He did not explain, for example, what clinical evidence
showed the causal relationship.
The Board finds that Dr. Rhoades’ October 5, 2010 report is not well rationalized and is
insufficient to discharge appellant’s burden of proof to establish that her medical condition or
wage loss after March 28, 2008 was causally related to the June 11, 2003 work injury.
On appeal, appellant’s representative contended that OWCP accepted more than a left
shoulder/arm strain and cervical strain. As OWCP explained in its January 18, 2011 decision,
and as the Board determined in its October 6, 2009 decision, OWCP accepted appellant’s case
12

Philip J. Deroo, 39 ECAB 1294 (1988).

4

for left shoulder/arm strain and cervical strain. The November 22, 2005 statement of accepted
facts indicated otherwise, but the record as a whole established the statement to be in error.
First and foremost, OWCP issued a formal notice of acceptance on July 25, 2003
accepting appellant’s case for left shoulder/arm strain and cervical strain. This stands as the only
formal notice of acceptance in the record and indeed, when OWCP issued its first statement of
accepted facts on November 20, 2003, it correctly identified the accepted conditions as cervical
and left shoulder strain. Nine months later, in an August 24, 2004 referral for vocational
rehabilitation services, a claims examiner noted that thoracic and lumbar strain and cervical
intervertebral disc disease with myelopathy were also accepted conditions. This made its way
into the November 22, 2005 statement of accepted facts, which the same claims examiner
prepared. The Board has carefully reviewed the record during this period and can find no
support for the inclusion of these medical conditions, in one statement of accepted facts. OWCP
did not further develop the issue of causal relationship, and no physician addressed the issue in a
probative or convincing manner, as one would expect with any expansion of the claim,
particularly for a disc disease with myelopathy.
Based on this, OWCP began to authorize medical treatment for conditions other than
cervical and left shoulder strain. On March 6, 2004 OWCP authorized treatment of a spinal cord
lesion. On August 6, 2004 it authorized injections of the cervicothoracic and lumbosacral spine.
Authorization for another cervicothoracic spine injection followed on October 11, 2004.
Appellant’s representative noted that bills were being paid. The Board has held that
authorization and payment for treatment of a medical condition does not establish that the
condition is employment related.13 What distinguishes this case from C.W.,14 upon which
appellant’s representative relies, is that the case record in C.W. well documented that OWCP
had, in fact, accepted reflex sympathetic dystrophy (RSD) as work related. Multiple wellrationalized reports supported causal relationship, and OWCP found that the claimant had
submitted sufficient medical evidence to support RSD as a work-related condition. That was not
the case here. There was no medical basis for expanding the acceptance of appellant’s claim
between November 20, 2003 and August 24, 2004. Consistent with the Board’s reasoning in
C.W., the Board finds that OWCP properly corrected its November 22, 2005 statement of
accepted facts on December 7, 2007, when it again indicated that it had accepted appellant’s
claim for cervical and left shoulder strain.
The statement of accepted facts is the means by which factual findings are separated from
medical findings and opinion. This separation of functions is aimed at seeing that the claims
examiner does not inadvertently make medical decisions.15 Without well-reasoned medical
opinion evidence establishing causal relationship, the claims examiner in this case inadvertently
made a medical decision when he included thoracic and lumbar strain and cervical disc
herniation with myelopathy as work-related conditions in the November 22, 2005 statement of
accepted facts. OWCP did not accept these conditions and did not, perforce, rescind any such
acceptance.
13

E.g., G.A., Docket No. 09-2153 (issued June 10, 2010).

14

Docket No. 08-756 (issued February 6, 2009).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statements of Accepted Facts, Chapter 2.809.2(c)
(September 2009).

5

As the Board found in the last appeal, OWCP met its burden to terminate appellant’s
compensation for the accepted medical conditions. It remains her burden to establish that any
other medical condition or disability for which she seeks continuing compensation benefits is
causally related to the June 11, 2003 work injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that her medical
condition or wage loss after March 28, 2008 was causally related to the June 11, 2003 work
injury.
ORDER
IT IS HEREBY ORDERED THAT the January 18, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 2, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

